1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ response received on November 15, 2022.

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claims 1 and 13 is not found in the specification. An incident interrogation radiation signal and a processing circuit is powered by a current derived from the incident interrogation radiation signal.
	Applicant is requested to specifically point out where support can be found in the original disclosure for these features per MPEP 714.02.
	 
4.	The following is a quotation of 35 U.S.C. 112(b):


(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10,13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, 
lines 8,17, the phrase “adapted to” is not a positive limitation; the applicant is advised that it has been held by the courts that the recitation that an element is adapted to perform a function or serve in a given application is not a positive limitation, but only requires the ability to so perform. In re Hutchinson, 69 USPQ 138; perhaps applicant intends to delete it;

there is no antecedent basis for “the presence of a target chemical” at line 3;
the phrase “an incident interrogation radiation signal” is indefinite as it is vague what an incident interrogation radiation signal is; the specification does not describe such signal; 
the phrase “a presence of said target” at line 11-12 should be ---the presence of said target---;
line 14, the phrase “consumer power” should be ---consume power---;
the phrase “can be” in the last paragraph is not a positive limitation; perhaps applicant intends to delete it; note that the phrase “can be” renders the scope unclear as the features may not be part of the claimed invention. There is a difference between “I can be on the moon” and “I am on the moon”. One is not a positive while other is a positive statement.
In claim 4, the claim does not end with “.” As such it is incomplete claim; the phrase “adapted to” is not positive limitations; perhaps applicant intends to delete it;

In claims 6,17,19, the phrase “adapted to” is not positive limitations; perhaps applicant intends to delete it;
In claims 7,13-15, the phrases “can be” is not positive limitations (see cl. 1 above); perhaps applicant intends to delete it.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

5.	Claims 1-10,13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

6.	Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive as explained above.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY PATIDAR/
Primary Examiner, Art Unit 2858